Per Curiam.
The effect of this arrangement between the Bank and McKinney was to give McKinney a credit of 168 days beyond the time of payment of these notes. Why were the notes protested and the bond taken for their amount? The answer is, to supersede the necessity of payment or of renewing the notes with a new indorser. Robeson’s death gave rise to the. transaction. The bond was a substitute for an indorser. McKinney paid the interest on these notes every sixty days, from their protest in November and December, 1812, to February 25, 1815, according to the arrangement. It is evident that this arrangement was the cause of the credit given. It was further agreed that the credit of McKinney in the Bank should not be affected by the protest, and it was not. The protests were merely formal, and were not designed to be enforced against McKinney.
Why were these protests made, the bond taken with a credit of 168 days, and agreement made to pay the interest every sixty days, and the interest actually paid for fourteen or fifteen months, if it was not the clear intention of the parties that McKinney should have time given at least for 168 days? After this arrangement they could not have put the notes in suit until the expiration of 168 days, he paying the interest. This is the plain import of the agreement. Here then, without the consent of the indorser, time was given to McKinney; and however the bond may have [been] considered as a collateral security, it is manifest that it was acted on as the principal and only security. It does not appear when proceedings were had on this bond, but certainly not until after February 25, 1815, the time of the last payment of interest. Be that though as it may, it superseded all proceedings against McKinney on the notes and against the representatives of Robeson, until this suit was commenced.
By giving time, the Bank took on itself all responsibility, and discharged the indorser. It was idle to declare in the indorsement on the bond that the taking the bond should not release *656the indorser. Nothing but a reservation of the remedy against him, with his consent or the consent of his representatives, if he were then dead, could continue his liability. This we think is a stronger case than Hedges against The Farmers’ Bank.
Judgment affirmed.
Note (made April 2, 1822, on reading the case, Ex parte Gifford, 6 Ves.Jr. 805). Although the consent of the indorser was not had to the agreement indorsed on the bond, yet, did not the reservation of the remedy against the indorser amount to an agreement of McKinney that Robeson might still pay the money and then proceed against him? Was it not the consent of McKinney that he should be liable to Robeson if he paid the money? In short, were not all remedies reserved to all parties by this agreement?
(April 3, 1822.) Though the decision is right, I fear that the reasoning of the Court is not perfectly correct. After the death of Robeson, the indorser, his administrators could not pay the debt unless the Bank proved it; and the continuation of the credit at two several times for 168 days each, gave time far beyond the original agreement, and there was no reservation of the remedy against the indorser for these periods. Besides, his death ought to have closed the business, as his administrators could not pay without probate and some act of the Bank. The death alone of the indorser without the actual consent of his administrators, I think, forbade any enlargement of the time, for they were bound to settle his estate in one year, and ought not by implication to be made parties to a new agreement. Still, according to the doctrine in 6 Ves.Jr., if they had paid the money I do not see but that they could have proceeded against McKinney; for his reservation of the remedy reserved their remedy against him. But the Bank must first have moved by making probate.